Defendant’s suppression motion was properly denied on the basis of police testimony that defendant was seen purchasing a holster and then seen repeatedly adjusting a bulge in his rear waistband where the outline of a gun was visible. These observations permitted the officers to immediately remove the weapon from defendant’s waistband (People v Prochilo, 41 NY2d 759; People v Lugo, 177 AD2d 427, lv denied 79 NY2d 949).
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Kupferman, Williams and Mazzarelli, JJ.